                                                Case 2:18-cv-01049-GMN-PAL Document 17 Filed 11/16/18 Page 1 of 2



                                      1 Michael J. McCue
                                        State Bar No. 6055
                                      2 John E. Bragonje
                                        State Bar No. 9519
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169-5996
                                        Tel: 702.949.8200
                                      5 E-mail:jbragonje@lrrc.com

                                      6 Attorneys for Plaintiff House Advantage LLC

                                      7                                UNITED STATES DISTRICT COURT
                                      8                                          DISTRICT OF NEVADA
                                      9 House Advantage, LLC, a Nevada limited                   Case No. 2:18-cv-01049-GMN-PAL
                                        liability company,
                                     10
                                                         Plaintiff,
                                     11                                                          STIPULATION AND [PROPOSED]
                                        vs.                                                      ORDER TO CONTINUE HEARING
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                          REGARDING PROPOSED
                                        Droisys, Inc., a California corporation; Does 1          DISCOVERY PLAN AND
                                     13 to 10, inclusive,                                        SCHEDULING ORDER
Las Vegas, NV 89169-5996




                                     14                      Defendants.
                                     15
                                          Droisys, Inc., a California corporation
                                     16
                                                             Counter-Claimant.
                                     17
                                          vs.
                                     18
                                        House Advantage, LLC, a Nevada limited
                                     19 liability company,
                                     20                       Counter-Defendant.
                                     21

                                     22

                                     23           Plaintiff/Counter-Defendant House Advantage, LLC (“House Advantage”) and
                                     24 Defendant/Counter-Claimant Droisys, Inc. (“Droisys”), agree to continue the hearing presently

                                     25 set for Monday, November 19, 2018, regarding their Proposed Discovery Plan and Scheduling

                                     26 Order to a time and date the court deems necessary.

                                     27            The parties desire the additional time to pursue settlement negotiations.
                                     28


                                          106568868_1105827731_1
                                                Case 2:18-cv-01049-GMN-PAL Document 17 Filed 11/16/18 Page 2 of 2



                                      1 Dated: this        day of November, 2018.             Dated: this   day of November, 2018.
                                      2    LEWIS ROCA ROTHGERBER CHRISTIE LLP                  HOLLEY DRIGGS WALCH FINE
                                      3                                                        WRAY PUZEY & THOMPSON, LTD.

                                      4
                                           By: /s/ John E. Bragonje                            By: /s/ Kimberly P. Stein
                                      5     Michael J. McCue                                     James D. Boyle
                                            State Bar No. 6055                                   State Bar No. 8384
                                      6     John E. Bragonje                                     Kimberly P. Stein
                                            State Bar No. 9519
                                      7     3993 Howard Hughes Pkwy, Suite 600                   State Bar No. 8675
                                            Las Vegas, NV 89169-5996                             400 South Fourth Street, Third Floor
                                      8     Tel: 702.949.8200                                    Las Vegas, NV 89101
                                            jbragonje@lrrc.com                                   Telephone: 702.791.0308
                                      9    Attorneys for Plaintiff House Advantage LLC           kstein@nevadafirm.com
                                     10                                                          Attorneys for Defendant Droisys, Inc.

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                    ORDER
                                     13
Las Vegas, NV 89169-5996




                                             IT IS SO ORDERED that the scheduling conference set for November 19, 2018, is
                                     14
                                           VACATED and CONTINUED to 10:30 a.m., December 4, 2018 in Courtroom 3B.
                                     15

                                     16                                              __________________________________________
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                     17

                                     18                                              Dated:     November 16, 2018

                                     19

                                     20 Respectfully submitted,

                                     21 LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                     22

                                     23 By:
                                               Michael J. McCue
                                     24        State Bar No. 6055
                                               John E. Bragonje
                                     25        State Bar No. 9519
                                               3993 Howard Hughes Pkwy, Suite 600
                                     26        Las Vegas, NV 89169-5996
                                               Tel: 702.949.8200
                                     27        jbragonje@lrrc.com

                                     28        Attorneys for Plaintiff House Advantage LLC


                                          106568868_1105827731_1                         2
